Citation Nr: 1813734	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and Milwaukee, Wisconsin, respectively, which denied entitlement to service connection for tinnitus, bilateral hearing loss and sinusitis.  Jurisdiction over the appeal was transferred from the RO in Houston, Texas to the RO in Milwaukee, Wisconsin.  The Board notes that the Veteran's claim of entitlement to service connection for tinnitus was originally denied in the August 2011 rating decision, and an April 2012 statement in support of claim submitted by the Veteran, claiming service-connection for tinnitus, has been construed by the Board as a timely notice of disagreement to the August 2011 denial of service connection for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge in a December 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Resolving all benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system, and holding that tinnitus also qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from working around large generators as an Oxygen-Acetylene Production Specialist and Carbon-Dioxide Hydrogen Production Specialist with the Army.  After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds, in resolving all reasonable doubt in the Veteran's favor, that bilateral hearing loss and tinnitus of the right ear were incurred in service.

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
50
LEFT
30
35
35
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.

The Board finds that the Veteran experienced acoustic trauma in service.  In various lay statements, the Veteran identified acoustic trauma from his duties as an Oxygen-Acetylene Production Specialist and Carbon-Dioxide Hydrogen Production Specialist while stationed in the Republic of Vietnam.  Within a December 2017 videoconference hearing, the Veteran testified that he worked as a carbon dioxide production specialist where he worked in a mobile plant that made and produced carbon dioxide, and was subsequently transferred to the oxygen acetylene detachment while stationed in the Republic of Vietnam.  He indicated that he worked with two big generators that ran constantly and were very loud, which he would work around for 12 hours at a time without ear plugs.  The Veteran also submitted photos of his time in Vietnam, which do not show the Veteran using hearing protection while working.

The Veteran's DD Form 214, reflects Military Occupational Specialties (MOS) of 53B20 Oxygen-Acetylene Production Specialist and 53C20 Carbon-Dioxide Hydrogen Production Specialist, and show the Veteran was awarded a Expert (Rifle) medal.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of hazardous noise exposure while working as an Oxygen-Acetylene Production Specialist and Carbon-Dioxide Hydrogen Production Specialist is credible and consistent with his duty MOS in service.

The Board finds that the Veteran did not have post-service noise exposure.  During his December 2017 videoconference hearing testimony, the Veteran reported that after service, he went to school and worked at a building supply facility, where he worked in an office.  

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records include a May 1964 enlistment audiogram and an April 1967 separation audiogram.

Prior to January 1, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Between January 1, 1967, and December 31, 1970, it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units. Because the Veteran's separation examination took place after January 1, 1967, the ASA standards have been converted to ISO-ANSI standards in the separation audiogram chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
X
15
LEFT
10
5
5
X
10

On the authorized separation audiological evaluation in April 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (20)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (20)
5 (15)
X
5 (10)

Within the December 2017 videoconference hearing, the Veteran testified that he experienced hearing loss symptoms soon after service, but indicated that he didn't think anything was wrong with him, but that his wife and others would wonder why he would have the TV up so loud and noticing he was having difficulty hearing.  The Veteran could not pinpoint the onset of his symptoms because he didn't think he needed to document it.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.

A September 2013 VA examiner opined that hearing loss was less likely than not related to service, reasoning that there was normal hearing at separation with no significant threshold shift in either ear.  The Board finds that the September 2013 VA examiner relied on findings recorded at separation in rendering the opinion.  However, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Moreover, while the September 2013 VA examiner stated that the Veteran's thresholds were better on separation, the Board notes that it is unclear whether the VA examiner converted the Veteran's separation audiogram results from ASA standards to ISO-ANSI standards in arriving at such a conclusion.  Regardless, the Board finds that the September 2013 VA examiner did not adequately address symptoms of hearing loss noticed in service and post-service, and did not address whether the Veteran's hazardous noise exposure in service, nonetheless, contributed to current hearing loss.  Accordingly, the Board finds that the VA medical opinion of record is inadequate as it did not consider hearing loss symptoms or hazardous noise exposure in service, and was largely based on the absence of hearing loss at service separation.

The Board additionally finds that tinnitus is shown to have been incurred in service.  The Veteran has identified the onset of tinnitus soon after service during Board hearing testimony.  While a September 2013 VA examiner opined that tinnitus, reported to only occur in the right ear by the Veteran, was less likely than not caused by or a result of service, she also opined that tinnitus was more likely associated with his current hearing loss.  The Board finds that the Veteran is competent and credible to identify the onset of tinnitus, and because tinnitus is shown to be related to hearing loss, for which the Board is granting service connection in this decision, in resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

During a December 2017 videoconference hearing, the Veteran testified that he was exposed to acetylene, a gas used for welding, which he produced and put into tanks, while in service.  He indicated that he did not wear a mask as protection while working with the chemical for eight to 12 hours a day, which had a unique smell to it.  The Veteran submitted photo documentation of the canisters which contained the gases that he would have to bleed out on a daily basis.  He remembered having many colds, and stated that he wasn't familiar with sinus problems at the time, but indicated that he would have sniffles that resembled a cold.  As soon as he left service, the Veteran testified that he saw a private physician or sought treatment from his mother for cold symptoms, such as a sore throat, drainage, hoarseness, which would occur for months at a time, and has continued since service separation.

VA treatment records show the Veteran has diagnosed allergic rhinitis, and has reported symptoms of nasal congestion, sinus pressure, headaches, coughing, wheezing for approximately 30 years.  VA treatment records also show the Veteran has been diagnosed with sphenoid sinus disease in August 2013 with chronic sinusitis included on an assessment list.

To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of sinusitis.  Therefore, the Board finds that remand is necessary for a VA examination prior to rendering a decision on the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a VA examination to address the nature and etiology of sinusitis.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed sinusitis had its onset in service or is otherwise related to service, to include as due to exposure to acetylene and other chemicals while in service. 

In providing the above opinion, the Board directs the examiner's attention to the Veteran's MOS' of Oxygen-Acetylene Production Specialist and Carbon-Dioxide Hydrogen Production Specialist while stationed in the Republic of Vietnam.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all the above development has been completed, the AOJ should review the appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


